Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 18-29, drawn to a method for regulating and/or for monitoring a heating device.
Group II, claim 30, drawn to a controlling and regulating device.
Group III, claims 31-34, drawn to a blood treatment apparatus.
Group IV, claim 35, drawn to a computer program with a program code.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-IV lack unity of invention because even though the inventions of these groups require the technical feature of starting a heating process for heating the fluid in the heating container in fluid communication with the container by the inlet when a filling level of the container has reached a pre-determining filling level value, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least one of US Patent No. 4,769,151, US Patent No. 3,730,183 or US Patent No. 4,718,022 as shown in the international search report.  
US Patent No. 4,769,151 teaches a method for regulating and/or monitoring a heating device (30) for heating a fluid which flows through an inlet into a feed of a dialysis liquid circuit, the dialysis liquid circuit being part of a blood treatment device (column 1, line 50 - column 2, line 8; figure 1), wherein the dialysis liquid circuit has a container (36) for receiving the fluid and a heating container (28) for heating the fluid, the method comprising the following step:
- starting a heating process for heating the fluid (column 2, lines 46--48: "Heater 30 is alternately switched on and off a number of times each period of 256 line cycles, i.e., about every 4.27 seconds") in the heating container (28), which is in fluidic communication with the container (36) (column 2, lines 40-43; figure 1), when the fill level of the container (36), by means of direct inflow through the inlet, reaches a predetermined fill level value at least once (see column 3, lines 49-50: "(. .. ) average liquid level is maintained constant by level sensor 4").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
4/28/21